The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Invention I (Claims 1-7 & 10-25) for prosecution without traverse, dated February 14, 2022, is acknowledged.  Claims 8-9 have been withdrawn from further consideration.
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1); 
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1, 10 and 17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 10,121,553 to Harari, Eli. 
In re claim 1, Harari discloses a memory device[,] comprising:
- a support 201 having a surface [Fig. 5B]; and
- a three-dimensional array of memory cells 502-6, 506-7 on the surface of the support 201 [Fig. 5G], wherein individual memory cells in the three-dimensional array include a transistor 583, 585 [Fig. 5h-3] and a capacitor 521, 523, and a channel of transistor 583, 585 inherently in an individual memory cell 502-6, 506-7 is oriented parallel to the surface.
In re claim 10, Harari discloses an integrated circuit die[,] comprising a memory device including: 
- a support 201 having a surface [Fig. 5B]; and
- a three-dimensional array of memory cells 502-6, 506-7 on the surface of the support 201 [Fig. 5G], wherein individual memory cells include a transistor 583, 585 [Fig. 5h-3] and a capacitor 521, 523, and the transistor and capacitor of individual memory cell are arranged along plane that is parallel to the surface of support 201 [Fig.2C]
In re claim 17, Harari discloses a computing device comprising an integrated circuit package including:
- a package substrate [Fig. 5B]; and
- a die coupled to a surface of the package substrate, wherein the die includes a memory device, the memory device includes a support 201 having a surface [Fig. 5B], the memory device also includes a three-dimensional array of memory cells 502-6, 506-7 on the surface of the support 201 [Fig. 1B], wherein individual memory cells include a transistor 583, 585 [Fig. 5h-3] and a capacitor 521, 523, a stack of memory cells on the surface of the support includes a stack of capacitors and a stack of transistors 583, 585, and the stack of capacitors 521, 523 is offset from the stack of transistors along the surface of the support 201 [Fig. 5h-3].

    PNG
    media_image1.png
    476
    366
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    419
    322
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    206
    220
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    134
    288
    media_image4.png
    Greyscale
  
Application(Fig.1A), Harari (U.S. Pat 10,121,553 Fig.5g, Atsumi (U.S. Pat. 9,990,965) Figs.2C, 1B
4.	Claims 1-7 & 10-25 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 9,990,965 to Atsumi, Tomoaki.
In re claim 1, Atsumi discloses a memory device[,] comprising:
- a support 200 having a surface [Fig. 1A]; and
- a three-dimensional array of memory cells 211A on the surface of the support 200 [Fig. 1B], wherein individual memory cells in the three-dimensional array include a transistor 222A and a capacitor 223A, and a channel (i.e., layer between BL1& BL2, in Fig. 2C) of transistor 222A in an individual memory cell 211A is oriented parallel to the surface.
In re claim 2, Atsumi discloses a first end of the channel of transistor 222A in an individual memory cell being in electrical contact with the capacitor 223A of the individual memory cell 211A [Fig. 2C], and a second end of the channel is in electrical contact with a bit line BL1 (or BL2).
In re claim 3, Atsumi discloses the bit line BL1 (or BL2) oriented perpendicular to the surface [Fig. 2C].
In re claim 4, Atsumi discloses individual memory cells 211A in the three-dimensional array arranged into a two-dimensional array of columns oriented perpendicular to the surface [Fig. 1B], memory cells in an individual column are coupled by a common bit line, and a bit line BL1 (or BL2) associated with one column of memory cells is different than a bit line associated with a different column of memory cells.
In re claim 5, Atsumi discloses individual memory cells 211A in the three-dimensional array arranged into a two-dimensional array of rows oriented parallel to the surface, memory cells in an individual row are coupled by a common word line WL1, WL2, and a word line associated with one row of memory cells is different than a word line associated with a different row of memory cells.
In re claim 6, Atsumi discloses a word line WL1, WL2 spaced apart from the channel of transistor 222A in an individual memory cell 211A by a gate dielectric.
In re claim 7, Harari discloses individual memory cells 211A in the three-dimensional array arranged into a two-dimensional array of columns oriented perpendicular to the surface [Fig. 1B], the transistors of a first column of memory cells are mirror images of the transistors of a second column of memory cells adjacent to the first column of memory cells.
In re claim 10, Atsumi discloses an integrated circuit die[,] comprising a memory device including: 
- a support 200 having a surface [Fig. 1A]; and
- a three-dimensional array of memory cells 211A on the surface of the support 200 [Fig. 1B], wherein individual memory cells include a transistor 222A and a capacitor 223A, and the transistor and capacitor of individual memory cell are arranged along plane that is parallel to the surface of support 200 [Fig.2C]
In re claim 11, Atsumi discloses individual memory cells 211A in the three-dimensional array arranged into a two-dimensional array of columns oriented perpendicular to the surface, individual capacitors 223A in individual memory cells include a first plate, a second plate [Fig. 2C], and a capacitor dielectric between the first plate and the second plate, and the capacitor dielectric of different ones of the capacitors in an individual column of memory cells is provided by a continuous portion of capacitor dielectric.
In re claim 12, Atsumi discloses the first plates BL2 of the capacitors 223A in a first column of memory cells being mirror images of the first plates of the capacitors in a second column of memory cells, and the first column of memory cells shares the second plate of the capacitors with the second column of memory cells.
In re claim 13, Atsumi discloses the second plate having a trunk portion and multiple branch portions.
In re claims 14-15, Atsumi discloses the three-dimensional array of memory cells 211A included in a front-end of the IC die, included in a back-end of the IC die.
In re claim 16, Atsumi discloses logic transistors.
In re claim 17, Atsumi discloses a computing device comprising an integrated circuit package including:
- a package substrate [Fig. 1A]; and
- a die coupled to a surface of the package substrate 200, wherein the die includes a memory device, the memory device includes a support 200 having a surface [Fig. 1A], the memory device also includes a three-dimensional array of memory cells 211A on the surface of the support 200 [Fig. 1B], wherein individual memory cells include a transistor 222A and a capacitor 223A, a stack of memory cells on the surface of the support includes a stack of capacitors 223A and a stack of transistors 222A, and the stack of capacitors is offset from the stack of transistors along the surface of the support [Fig. 2C].
In re claim 18, Atsumi discloses a word line WL1 spaced apart from a channel (i.e., layer between BL1, BL2, in Fig. 1C) of transistor 222A in an individual memory cell 211A by a gate dielectric inherently.
In re claim 19, Atsumi discloses the gate dielectric inherently being between the word line WL1 and the capacitor 223A of the individual memory cell 211A [Figs. 1B-C].
In re claim 20, Atsumi discloses the gate dielectric inherently extending continuously between the word line WL1 and a channel of the transistor, between the word line and the capacitor, and between the word line and an insulating material, and the word line is between the insulating material and the channel of the transistor.
In re claim 23, Atsumi discloses a circuit board, wherein the IC package is coupled to the circuit board.
In re claim 24, Atsumi discloses a display device communicatively coupled to the circuit board.
In re claim 25, Atsumi discloses the support includes a semiconductor substrate or one or more layers of a metallization stack.		
Claim Rejections - 35 U.S.C. §103
5.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 21-22 are rejected under 35 U.S.C. §103(a) as being unpatentable over Atsumi (U.S. Patent No. 9,990,965) in view of Harari (U.S. Patent No. 10,121,553). 
In re claim 21, Atsumi is silent about a spacer. Harari, teaching an analogous art to that of Atsumi, discloses a spacer 122 being adjacent to the word line 116, and the spacer is spaced apart from a channel of the transistor in the individual memory cells by the gate dielectric [Fig. 5G].
It would have been obvious to a person having skills in the art to have modified the device in Atsumi by utilizing a spacer for the purpose of isolating the capacitor from adjacent layers/features.
In re claim 22, Atsumi and Harari discloses the spacer 122 being in contact with a bit line 148.
Contact Information
7.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 18, 2022											    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815